Citation Nr: 0822232	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 32, Title 38, United 
States Code (Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP)).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty with the Marine Corps from 
September 1977 to September 1980, and with the Air Force from 
February 1982 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination issued by the 
Department of Veterans Affairs (VA) Education Center at the 
Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The record indicates that the veteran made no contributions 
to the Post-Vietnam Era Veterans' Educational Assistance 
Program.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3221, 3222 (West 2002 & 
Supp. 2007); 38 C.F.R. § 21.5040 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The Post-Vietnam Era Veterans' Educational Assistance Program 
(VEAP) under Chapter 32, Title 38, U.S. Code, is available to 
veterans who entered service after December 31, 1976 and 
before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. § 
21.5040.  The veteran meets all requirements for the minimum 
length of active duty service and requirements as to dates of 
service applicable to the Chapter 32 program. 

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits program.  
A veteran establishes eligibility for education benefits 
under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly payments.  
See 38 U.S.C.A. § 3222.  

The veteran has two DD Forms 214 which reflect his service 
with the Marine Corps and the Air Force, respectively.  On 
both forms, it is noted that the veteran contributed to VEAP.  
However, the Department of Defense (DOD) indicated that there 
was no record of any VEAP contribution.  The amount 
contributed was "$0.00."  As such, the RO contacted the 
Marine Corps and the Air Force to verify if VEAP 
contributions were made; however the responses were negative.  
The veteran indicated that he had no documentary evidence, 
such as paycheck receipts, showing that the contributions had 
been made.  The veteran requested that a manual search be 
made to verify his contributions.  

The Board finds that the appropriate contacts were made to 
verify the VEAP contribution information from DOD and the 
service departments.  The Board does not find that a further 
manual search be made as the electronic search is deemed 
sufficient.  Although the veteran was told that he could 
submit supporting information, he failed to do so.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

The Board acknowledges the data shown on the DD Forms 214 and 
notes that it appears that an error was made therein.  
However, being a victim of misinformation cannot estop the 
government from denying a benefit.  See generally McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  In short, even if the veteran 
was misinformed, the Board is without legal authority to 
grant his claim on that basis.  The actual eligibility 
criteria must be met, regardless.  

The Board finds that the current verification by DOD and the 
service departments regarding payments into VEAP to be more 
probative than the checked boxes on the veteran's DD Forms 
214.  

In sum, the most probative evidence shows that the veteran 
made no contribution toward VEAP.  The contribution must be 
made to establish eligibility.  Without the contributions, 
the veteran is not entitled to benefits under the Chapter 32 
Veterans Educational Assistance Program.


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 32, Title 38, United 
States Code (Post-Vietnam Era Veterans' Educational 
Assistance Program) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


